Title: Power of Congress to Regulate Commerce, [29 August] 1787
From: Madison, James
To: 


[29 August 1787]

   Charles Pinckney moved to require the approval of two-thirds of each house to pass an act regulating foreign and interstate commerce, insisting that any regulatory power over trade was a concession made by the South.

Mr. Madison went into a pretty full view of the subject. He observed that the disadvantage to the S. States from a navigation act, lay cheifly in a temporary rise of freight, attended however with an increase of Southn. as well as Northern Shipping—with the emigration of Northern Seamen & merchants to the Southern States—& with a removal of the existing & injurious retaliations among the States on each other. The power of foreign nations to obstruct our retaliating measures on them by a corrupt influence would also be less if a majority shd. be made competent than if ⅔ of each House shd. be required to Legislative acts in this case. An abuse of the power would be qualified with all these good effects. But he thought an abuse was rendered improbable by the provision of 2 branches—by the independence of the Senate, by the negative of the Executive, by the interest of Connecticut & N: Jersey which were agricultural, not commercial States; by the interior interest which was also agricultural in the most commercial States—by the accession of Western States which wd. be altogether agricultural. He added that the Southern States would derive an essential advantage in the general security afforded by the increase of our maritime strength. He stated the vulnerable situation of them all, and of Virginia in particular. The increase of the coasting trade, and of seamen, would also be favorable to the S. States, by increasing the consumption of their produce. If the Wealth of the Eastern should in a still greater proportion be augmented, that wealth wd. contribute the more to the public wants, and be otherwise a national benefit.
 